Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yanbin Xu, Ph. D. (Reg. No. 65,418) on 08/08/2022.
The claims has been amended as follows: 
(Claim 1) A method for processing information, comprising:
performing word segmentation on first corpus data to obtain second corpus data containing at least one word;
processing, based on a first pretrained model, the at least one word contained in the second corpus data, to obtain a first eigenvector sequence corresponding to the second corpus data;
processing, based on a second pretrained model, characters contained in the first corpus data, to obtain a second eigenvector sequence corresponding to the first corpus data; and
obtaining a target eigenvector based on the first eigenvector sequence and the second eigenvector sequence,
wherein each of the at least one word contained in the second corpus data has a word identification (ID), and processing, based on the first pretrained model, the at least one word contained in the second corpus data, to obtain the first eigenvector sequence corresponding to the second corpus data comprises:
determining the word ID of each of the at least one word contained in the second corpus data;
querying, based on the word ID of each of the at least one word, a set word-vector mapping table of the first pretrained model, to determine, from the set word-vector mapping table, an eigenvector for each of the at least one word, wherein the set word-vector mapping table contains a mapping relationship of the word ID of each of the at least one word with the respective eigenvector; and
arranging the determined eigenvectors for all of the at least one word in a first set order, to obtain the first eigenvector sequence, or
wherein each of the characters contained in the first corpus data has a character identification (ID), and processing, based on the second pretrained model, the characters contained in the first corpus data, to obtain the second eigenvector sequence corresponding to the first corpus data comprises:

determining a character ID of each of the characters contained in the first corpus data;
analyzing, based on the second pretrained model, a context of each of the characters contained in the first corpus data, to obtain an analysis result;
querying, based on the analysis result for contexts of the characters and character IDs of the characters, a set character-vector mapping table of the second pretrained model, to determine, from the set character-vector mapping table, an eigenvector for each of the characters, wherein the set character-vector mapping table contains a mapping relationship of the character IDs of the characters with the respective eigenvectors; and
arranging the determined eigenvectors for the characters in a second order, to obtain the second eigenvector sequence.

Claim 2, (Original)  The method according to claim 1, wherein each of the first eigenvector sequence and the second eigenvector sequence contains at least one eigenvector, and the obtaining the target eigenvector based on the first eigenvector sequence and the second eigenvector sequence comprises:
processing, based on a convolutional neural network model, the first eigenvector sequence, to extract a first eigenvector from the first eigenvector sequence;
processing, based on a long short-term memory model, the first eigenvector sequence, to extract a second eigenvector from the first eigenvector sequence;
processing, based on the second pretrained model, the second eigenvector sequence, to extract a third eigenvector from the second eigenvector sequence; and
obtaining the target eigenvector by splicing the first eigenvector, the second eigenvector, and the third eigenvector.
Claim 3, (Original)  The method according to claim 2, wherein the obtaining the target eigenvector by splicing the first eigenvector, the second eigenvector, and the third eigenvector comprises:
splicing the second eigenvector to a tail of the first eigenvector, and splicing the third eigenvector to a tail of the second eigenvector which has been spliced to the tail of the first eigenvector, to obtain a spliced eigenvector; and performing dimensionality reduction on the spliced eigenvector to obtain the target eigenvector.
Claims 4-5 (Canceled) 
Claim 6, (Original)  The method according to claim 1, further comprising:
classifying the target eigenvector based on a set classification model, to obtain a classification result.

Claim 7.  (Currently Amended)  A device for processing information, comprising:
a processor, and
a memory for storing instructions executable by the processor,
wherein the processor is configured to:
perform word segmentation on first corpus data to obtain second corpus data containing at least one word;
process, based on a first pretrained model, the at least one word contained in the second corpus data, to obtain a first eigenvector sequence corresponding to the second corpus data;
process, based on a second pretrained model, characters contained in the first corpus data, to obtain a second eigenvector sequence corresponding to the first corpus data; and
obtain a target eigenvector based on the first eigenvector sequence and the second eigenvector sequence,
wherein each of the at least one word contained in the second corpus data has a word identification (ID), and processing, based on the first pretrained model, the at least one word contained in the second corpus data, to obtain the first eigenvector sequence corresponding to the second corpus data comprises:
determining the word ID of each of the at least one word contained in the second corpus data;
querying, based on the word ID of each of the at least one word, a set word-vector mapping table of the first pretrained model, to determine, from the set word-vector mapping table, an eigenvector for each of the at least one word, wherein the set word-vector mapping table contains a mapping relationship of the word ID of each of the at least one word with the respective eigenvector; and
arranging the determined eigenvectors for all of the at least one word in a first set order, to obtain the first eigenvector sequence, or
wherein each of the characters contained in the first corpus data has a character identification (ID), and processing, based on the second pretrained model, the characters contained in the first corpus data, to obtain the second eigenvector sequence corresponding to the first corpus data comprises:
determining a character ID of each of the characters contained in the first corpus data;
analyzing, based on the second pretrained model, a context of each of the characters contained in the first corpus data, to obtain an analysis result;
querying, based on the analysis result for contexts of the characters and character IDs of the characters, a set character-vector mapping table of the second pretrained model, to determine, from the set character-vector mapping table, an eigenvector for each of the characters, wherein the set character-vector mapping table contains a mapping relationship of the character IDs of the characters with the respective eigenvectors; and
arranging the determined eigenvectors for the characters in a second order, to obtain the second eigenvector sequence.
Claim 8, (Original)  The device according to claim 7, wherein each of the first eigenvector sequence and the second eigenvector sequence contains at least one eigenvector, and in obtaining the target eigenvector based on the first eigenvector sequence and the second eigenvector sequence further, the processor is further configured to:
process, based on a convolutional neural network model, the first eigenvector sequence, to extract a first eigenvector from the first eigenvector sequence;
process, based on a long short-term memory model, the first eigenvector sequence, to extract a second eigenvector from the first eigenvector sequence;
process, based on the second pretrained model, the second eigenvector sequence, to extract a third eigenvector from the second eigenvector sequence; and
obtain the target eigenvector by splicing the first eigenvector, the second eigenvector, and the third eigenvector.

Claim 9, (Original)  The device according to claim 8, wherein in obtaining the target eigenvector by splicing the first eigenvector, the second eigenvector, and the third eigenvector, the processor is further configured to:
splice the second eigenvector to a tail of the first eigenvector, and splice the third eigenvector to a tail of the second eigenvector which has been spliced to the tail of the first eigenvector, to obtain a spliced eigenvector; and
perform dimensionality reduction on the spliced eigenvector to obtain the target eigenvector.
Claims 10-11 (Canceled) 
Claim 12, (Original)  The device according to claim 7, wherein the processor is further configured to:
classify the target eigenvector based on a set classification model, to obtain a classification result.

Claim 13,  (Currently Amended)  A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a device, cause the device to perform a method for processing information, the method comprising:
performing word segmentation on first corpus data to obtain second corpus data containing at least one word;
processing, based on a first pretrained model, the at least one word contained in the second corpus data, to obtain a first eigenvector sequence corresponding to the second corpus data;
processing, based on a second pretrained model, characters contained in the first corpus data, to obtain a second eigenvector sequence corresponding to the first corpus data;
and 
obtaining a target eigenvector based on the first eigenvector sequence and the second eigenvector sequence,
wherein each of the at least one word contained in the second corpus data has a word identification (ID), and processing, based on the first pretrained model, the at least one word contained in the second corpus data, to obtain the first eigenvector sequence corresponding to the second corpus data comprises:
determining the word ID of each of the at least one word contained in the second corpus data;
querying, based on the word ID of each of the at least one word, a set word-vector mapping table of the first pretrained model, to determine, from the set word-vector mapping table, an eigenvector for each of the at least one word, wherein the set word-vector mapping table contains a mapping relationship of the word ID of each of the at least one word with the respective eigenvector; and
arranging the determined eigenvectors for all of the at least one word in a first set order, to obtain the first eigenvector sequence, or
wherein each of the characters contained in the first corpus data has a character identification (ID), and processing, based on the second pretrained model, the characters contained in the first corpus data, to obtain the second eigenvector sequence corresponding to the first corpus data comprises:
determining a character ID of each of the characters contained in the first corpus data;
analyzing, based on the second pretrained model, a context of each of the characters contained in the first corpus data, to obtain an analysis result;
querying, based on the analysis result for contexts of the characters and character IDs of the characters, a set character-vector mapping table of the second pretrained model, to determine, from the set character-vector mapping table, an eigenvector for each of the characters, wherein the set character-vector mapping table contains a mapping relationship of the character IDs of the characters with the respective eigenvectors; and
arranging the determined eigenvectors for the characters in a second order, to
obtain the second eigenvector sequence.
Claim 14, (Original)  The non-transitory computer-readable storage medium according to claim 13, wherein each of the first eigenvector sequence and the second eigenvector sequence contains at least one eigenvector, and the obtaining the target eigenvector based on the first eigenvector sequence and the second eigenvector sequence comprises:
processing, based on a convolutional neural network model, the first eigenvector sequence, to extract a first eigenvector from the first eigenvector sequence;
processing, based on a long short-term memory model, the first eigenvector sequence, to extract a second eigenvector from the first eigenvector sequence;
processing, based on the second pretrained model, the second eigenvector sequence, to extract a third eigenvector from the second eigenvector sequence; and
obtaining the target eigenvector by splicing the first eigenvector, the second eigenvector and the third eigenvector.

Claim 15.  (Original)  The non-transitory computer-readable storage medium according to claim 14, wherein the obtaining the target eigenvector by splicing the first eigenvector, the second eigenvector and the third eigenvector comprises:
splicing the second eigenvector to a tail of the first eigenvector, and splicing the third eigenvector to a tail of the second eigenvector which has been spliced to the tail of the first eigenvector, to obtain a spliced eigenvector; and
performing dimensionality reduction on the spliced eigenvector to obtain the target eigenvector.

Claims 16.-17 (Canceled)

Claim 18.  (Original)  The non-transitory computer-readable storage medium according to claim 13, wherein the method further comprises:
classifying the target eigenvector based on a set classification model, to obtain a classification result.


 Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-3, 6-9,12-15 and 18 are allowed.
Claim 1, (Currently Amended)  A method for processing information, comprising:
performing word segmentation on first corpus data to obtain second corpus data containing at least one word;
processing, based on a first pretrained model, the at least one word contained in the second corpus data, to obtain a first eigenvector sequence corresponding to the second corpus data;
processing, based on a second pretrained model, characters contained in the first corpus data, to obtain a second eigenvector sequence corresponding to the first corpus data; and
obtaining a target eigenvector based on the first eigenvector sequence and the second eigenvector sequence,
wherein each of the at least one word contained in the second corpus data has a word identification (ID), and processing, based on the first pretrained model, the at least one word contained in the second corpus data, to obtain the first eigenvector sequence corresponding to the second corpus data comprises:
determining the word ID of each of the at least one word contained in the second corpus data;
querying, based on the word ID of each of the at least one word, a set word-vector mapping table of the first pretrained model, to determine, from the set word-vector mapping table, an eigenvector for each of the at least one word, wherein the set word-vector mapping table contains a mapping relationship of the word ID of each of the at least one word with the respective eigenvector; and
arranging the determined eigenvectors for all of the at least one word in a first set order, to obtain the first eigenvector sequence, or
wherein each of the characters contained in the first corpus data has a character identification (ID), and processing, based on the second pretrained model, the characters contained in the first corpus data, to obtain the second eigenvector sequence corresponding to the first corpus data comprises:
determining a character ID of each of the characters contained in the first corpus data;
analyzing, based on the second pretrained model, a context of each of the characters contained in the first corpus data, to obtain an analysis result;
querying, based on the analysis result for contexts of the characters and character IDs of the characters, a set character-vector mapping table of the second pretrained model, to determine, from the set character-vector mapping table, an eigenvector for each of the characters, wherein the set character-vector mapping table contains a mapping relationship of the character IDs of the characters with the respective eigenvectors; and
arranging the determined eigenvectors for the characters in a second order, to obtain the second eigenvector sequence.
The following is an examiner's statement of reasons for allowance:Regarding claim 1, the prior art of record, specifically Tang et al. (US Patent # 8630847 ) teaches a computer-implemented method, includes identifying a word corpus, associating a word probability value with each word in the word corpus, identifying a sentence, determining candidate segmentations of the sentence based on the word corpus, and iteratively adjusting the associated probability value for each word in the word corpus based on the probability values associated with the words and the candidate segmentations. (Col. 1 lines 35- 43). 
Aguilar et al. (US 20150149461) teaches a data mining or machine learning tool may be used to find multi-word phrases or other parts of a text. An extraction process may include two stages, a first stage which builds a model based on training from a set of documents and a second stage uses that model to predict the likelihood of each phrase or word in the new given set of documents. The first stage may include manually authored key phrases, such as those submitted by a user looking for specific words or phrases. In one example, the system enables selection of a multi-word concept, such as "over doses." (Paragraphs 0038).
However, none of the prior art cited alone or in combination provides the motivation to teach querying, based on the word ID of each of the at least one word, a set word-vector mapping table of the first pretrained model, to determine, from the set word-vector mapping table, an eigenvector for each of the at least one word, wherein the set word-vector mapping table contains a mapping relationship of the word ID of each of the at least one word with the respective eigenvector; and
arranging the determined eigenvectors for all of the at least one word in a first set order, to obtain the first eigenvector sequence.
Claim 7, (Currently Amended)  A device for processing information, comprising:
a processor, and
a memory for storing instructions executable by the processor,
wherein the processor is configured to:
perform word segmentation on first corpus data to obtain second corpus data containing at least one word;
process, based on a first pretrained model, the at least one word contained in the second corpus data, to obtain a first eigenvector sequence corresponding to the second corpus data;
process, based on a second pretrained model, characters contained in the first corpus data, to obtain a second eigenvector sequence corresponding to the first corpus data; and
obtain a target eigenvector based on the first eigenvector sequence and the second eigenvector sequence,
wherein each of the at least one word contained in the second corpus data has a word identification (ID), and processing, based on the first pretrained model, the at least one word contained in the second corpus data, to obtain the first eigenvector sequence corresponding to the second corpus data comprises:
determining the word ID of each of the at least one word contained in the second corpus data;
querying, based on the word ID of each of the at least one word, a set word-vector mapping table of the first pretrained model, to determine, from the set word-vector
mapping table, an eigenvector for each of the at least one word, wherein the set word-vector mapping table contains a mapping relationship of the word ID of each of the at least one word with the respective eigenvector; and
arranging the determined eigenvectors for all of the at least one word in a first set order, to obtain the first eigenvector sequence, or
wherein each of the characters contained in the first corpus data has a character identification (ID), and processing, based on the second pretrained model, the characters contained in the first corpus data, to obtain the second eigenvector sequence corresponding to the first corpus data comprises:
determining a character ID of each of the characters contained in the first corpus data;
analyzing, based on the second pretrained model, a context of each of the characters contained in the first corpus data, to obtain an analysis result;
querying, based on the analysis result for contexts of the characters and character IDs of the characters, a set character-vector mapping table of the second pretrained model, to determine, from the set character-vector mapping table, an eigenvector for each of the characters, wherein the set character-vector mapping table contains a mapping relationship of the character IDs of the characters with the respective eigenvectors; and
arranging the determined eigenvectors for the characters in a second order, to obtain the second eigenvector sequence.

	The following is an examiner's statement of reasons for allowance:Regarding claim 7, the prior art of record, specifically Tang et al. (US Patent # 8630847 ) teaches a computer-implemented method, includes identifying a word corpus, associating a word probability value with each word in the word corpus, identifying a sentence, determining candidate segmentations of the sentence based on the word corpus, and iteratively adjusting the associated probability value for each word in the word corpus based on the probability values associated with the words and the candidate segmentations. (Col. 1 lines 35- 43). 
Aguilar et al. (US 20150149461) teaches a data mining or machine learning tool may be used to find multi-word phrases or other parts of a text. An extraction process may include two stages, a first stage which builds a model based on training from a set of documents and a second stage uses that model to predict the likelihood of each phrase or word in the new given set of documents. The first stage may include manually authored key phrases, such as those submitted by a user looking for specific words or phrases. In one example, the system enables selection of a multi-word concept, such as "over doses." (Paragraphs 0038).
However, none of the prior art cited alone or in combination provides the motivation to teach querying, based on the analysis result for contexts of the characters and character IDs of the characters, a set character-vector mapping table of the second pretrained model, to determine, from the set character-vector mapping table, an eigenvector for each of the characters, wherein the set character-vector mapping table contains a mapping relationship of the character IDs of the characters with the respective eigenvectors; and
arranging the determined eigenvectors for the characters in a second order, to obtain the second eigenvector sequence.

Claim 13, A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a device, cause the device to perform a method for processing information, the method comprising:
performing word segmentation on first corpus data to obtain second corpus data containing at least one word;
processing, based on a first pretrained model, the at least one word contained in the second corpus data, to obtain a first eigenvector sequence corresponding to the second corpus data;
processing, based on a second pretrained model, characters contained in the first corpus data, to obtain a second eigenvector sequence corresponding to the first corpus data;
and
obtaining a target eigenvector based on the first eigenvector sequence and the second eigenvector sequence,
wherein each of the at least one word contained in the second corpus data has a word identification (ID), and processing, based on the first pretrained model, the at least one word contained in the second corpus data, to obtain the first eigenvector sequence corresponding to the second corpus data comprises:
determining the word ID of each of the at least one word contained in the second corpus data;
querying, based on the word ID of each of the at least one word, a set word-vector mapping table of the first pretrained model, to determine, from the set word-vector mapping table, an eigenvector for each of the at least one word, wherein the set word-vector mapping table contains a mapping relationship of the word ID of each of the at least one word with the respective eigenvector; and
arranging the determined eigenvectors for all of the at least one word in a first set order, to obtain the first eigenvector sequence, or
wherein each of the characters contained in the first corpus data has a character identification (ID), and processing, based on the second pretrained model, the characters contained in the first corpus data, to obtain the second eigenvector sequence corresponding to the first corpus data comprises:
determining a character ID of each of the characters contained in the first corpus data;
analyzing, based on the second pretrained model, a context of each of the characters contained in the first corpus data, to obtain an analysis result;
querying, based on the analysis result for contexts of the characters and character IDs of the characters, a set character-vector mapping table of the second pretrained model, to determine, from the set character-vector mapping table, an eigenvector for each of the characters, wherein the set character-vector mapping table contains a mapping relationship of the character IDs of the characters with the respective eigenvectors; and
arranging the determined eigenvectors for the characters in a second order, to obtain the second eigenvector sequence.
The following is an examiner's statement of reasons for allowance:Regarding claim 13, the prior art of record, specifically Tang et al. (US Patent # 8630847 ) teaches a computer-implemented method, includes identifying a word corpus, associating a word probability value with each word in the word corpus, identifying a sentence, determining candidate segmentations of the sentence based on the word corpus, and iteratively adjusting the associated probability value for each word in the word corpus based on the probability values associated with the words and the candidate segmentations. (Col. 1 lines 35- 43). 
Aguilar et al. (US 20150149461) teaches a data mining or machine learning tool may be used to find multi-word phrases or other parts of a text. An extraction process may include two stages, a first stage which builds a model based on training from a set of documents and a second stage uses that model to predict the likelihood of each phrase or word in the new given set of documents. The first stage may include manually authored key phrases, such as those submitted by a user looking for specific words or phrases. In one example, the system enables selection of a multi-word concept, such as "over doses." (Paragraphs 0038).
However, none of the prior art cited alone or in combination provides the motivation to teach analyzing, based on the second pretrained model, a context of each of the characters contained in the first corpus data, to obtain an analysis result;
querying, based on the analysis result for contexts of the characters and character IDs of the characters, a set character-vector mapping table of the second pretrained model, to determine, from the set character-vector mapping table, an eigenvector for each of the characters, wherein the set character-vector mapping table contains a mapping relationship of the character IDs of the characters with the respective eigenvectors; and
arranging the determined eigenvectors for the characters in a second order, to obtain the second eigenvector sequence.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438. The examiner can normally be reached Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        08/11/2022